Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 2015/0369892 A1).	With reference to claim 1, Yang teaches a magnetic resonance imaging apparatus comprising: 	processing circuitry configured to acquire an echo signal generated for each of intervals of repetition time by applying an excitation pulse to a subject at the intervals of repetition time, and acquire data of a plurality of trajectories set for a k-space using the echo signals (¶0048),	wherein the processing circuitry acquires a plurality of echo signals by setting echo time to lengths different between a plurality of periods of repetition time, and acquires data of same trajectory using the echo signals, the echo time being a time from application of the excitation pulse to generation of the echo signal (¶0044, 0048).
With reference to claim 2, Yang further teaches the processing circuitry sets the echo time to the different lengths by changing the echo time by predetermined time in each of the periods of repetition time, and acquires the echo signals (¶0044, ¶0048).	With reference to claim 3, Yang further teaches the processing circuitry successively changes the echo time by the predetermined time (¶0044, ¶0048).	With reference to claim 4, Yang further teaches the processing circuitry successively increases the echo time by the predetermined time, successively decreases the echo time by the predetermined time, or increases the echo time by the predetermined time and decreases the echo by the predetermined time in a mixed manner (¶0044, ¶0048).	With reference to  claim 8, Yang further teaches the processing circuitry acquires the data of the trajectories at point in time at which predetermined waiting time has passed after application of a prep-pulse enhancing or suppressing a signal of a specific tissue to the subject (¶0044).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "the processing circuitry acquires a 30Docket No. PTMA-21080-US Status: Final plurality of first echo signals with the echo time set to lengths different between a plurality of periods of repetition time, further acquires a plurality of second echo signals with the echo time set to a fixed length in each of the periods of repetition time, and acquires data of the same trajectory using the first echo signals and the second echo signals" in combination with the remaining claim elements as set forth in claims 5-7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Sussman et al. (US 2011/0280456 A1) teaches a method of synthetic image generation for MRI.
Pineda et al. (US 2008/0012566 A1) teaches a maximum likelihood estimator in the presence of non-identically distributed noise for decomposition of chemical species in MRI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852